           Case 1:18-cv-01580-RCL Document 32-9 Filed 10/23/20 Page 1 of 1


From:              Darby, Michael
To:                Miller, Mark E
Subject:           RE: Medical Telework - Miller Extended to 7/29/13
Date:              Wednesday, July 3, 2013 9:24:49 AM




Use: hi

-----Original Message-----
From: Darby, Michael
Sent: Wednesday, July 03, 2013 9:24 AM
To: Miller, Mark E
Subject: FW: Medical Telework - Miller Extended to 7/29/13

FYI

-----Original Message-----
From: Darby, Michael
Sent: Wednesday, July 03, 2013 9:24 AM
To: Bowser, Carl
Cc: Cason, Winona; Farley, Evan; Benson, Shalini
Subject: Medical Telework - Miller Extended to 7/29/13

Carl,

I've reviewed Mark's medical telework request and have approved an extension to 7/29.

If you have any questions please let me know.


Just FYI:

His medical telework started on 3/18/13 and if extended for the full six months would end on 9/18/13.




                                                                                                        Kirton - AFPD - 000156
